OPINION — AG — **** PROCEDURES TO CONDUCT BUSINESS OF PERSONNEL BOARD **** AT LEAST FOUR MEMBERS OF THE STATE PERSONNEL BOARD, CONSTITUTING A QUORUM OF SAID BOARD, MUST BE PRESENT TO CONDUCT BUSINESS. ONLY THOSE HEARINGS CONDUCTED UNDER 74 O.S. 1971 833 [74-833], REQUIRE A MAJORITY VOTE OF THE BOARD, THAT BEING FOUR VOTES; IN ALL OTHER BUSINESS OF THE BOARD A MAJORITY VOTE OF THOSE PRESENT WILL SUFFICE, AS LONG AS THOSE PRESENT CONSTITUTE AT LEAST A QUORUM OF THE BOARD. CITE: 74 O.S. 1971 805 [74-805], 74 O.S. 1971 804 [74-804], 74 O.S. 1971 833 [74-833] (MIKE D. MARTIN)